WALGREEN CO. AND SUBSIDIARIES ANNUAL REPORT FOR THE YEAR ENDED AUGUST, 31, 2009 TABLE OF CONTENTS Five-Year Summary of Selected Consolidated Financial Data Management's Discussion and Analysis of Results of Operations and Financial Condition Consolidated Statement of Earnings Consolidated Statement of Shareholder's Equity Consolidated Balance Sheets Consolidated Statement of Cash Flows Notes to Consolidated Financial Statements Common Stock Prices Comparison of Five-Year Cumulative Total Return Five-Year Summary of Selected Consolidated Financial Data Walgreen Co. and Subsidiaries
